Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the word ---a--- should be inserted in between the words “determining” and “training” in line 18. Additionally, the word ---the--- should be inserted in between the words “converting” and “basic” in line 25.
Claim 4 is objected to because of the following informalities:  the limitation of “1.5 … 2.5 and b is in range of 0.8…1.2” should be corrected to read, ---1.5 to 2.5 and b is in a range of 0.8 to 1.2---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: the word ---a--- should be inserted in between the words “determining” and “basic” in line 21. Additionally, the word ---a--- should be inserted in between the words “determining” and “training” in line 23 and the word ---the--- should be inserted in between the words “converting” and “basic” in line 28.
Claim 16 is objected to because of the following informalities: “wherein a training effect value” should be corrected to “wherein the training effect value” because the limitation training effect value has antecedent basis in the parent claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, in line 22, the phrase "preferably daily" renders the claim indefinite because it is unclear whether the “daily” requirement is part of the claimed invention or whether this feature is optional and merely used to express an intended use of the invention.  See MPEP § 2173.05(d).
The term “extreme environmental conditions” in line 2 of claim 1 is a relative term which renders the claim indefinite. The term “extreme” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “determining frequently” in line 11 of claim 1 is a relative term which renders the claim indefinite. The term “frequently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is especially unclear what the scope of the invention would be with frequent manual determination of environmental conditions, as it is unclear how a human being could manually meet a claimed requirement for frequent data entry while practicing physical exercise.
The phrases “measuring continuously” and “determining continuously”  in lines 14 and 16 of claim 1 contain relative terms which renders the claim indefinite. The term “continuously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is especially unclear what the scope of the invention would be with the claimed continuous manual determination of external workload, as it is unclear how a human being could manually meet a claimed requirement for continuous (uninterrupted) data entry while practicing physical exercise.
Regarding claim 1 in lines 30-31, the limitation, “determining and storing a heat index depicting an actual temperature which the body is experiencing […] due to decreased heat transfer from the body” renders the claim indefinite because it is unclear whether the claimed depicting of an actual temperature due to decrease heat transfer is required to be part of the invention or whether this is a statement of nonfunctional descriptive material (printed matter) or otherwise a statement of an intended use of the invention. Also, there is no way for one having ordinary skill in the art to determine what the word “actual” means in the context of the phrase, “actual temperature, which the body is experiencing” because it is unclear in what way the heat index is considered actual or with respect to what. As such the scope of the claimed invention including this feature is unascertainable.
Regarding claim 1 in line 34, the term “essentially proportional” renders the claim indefinite because the term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how it would be measured whether or not the quantity of interest (heat dose) was sufficiently proportional to be considered essentially proportional or not.
Regarding claims 5, 7, and 10, in each claim, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are part of the claimed invention or whether they are optional and merely used to express functional capabilities of the invention.  See MPEP § 2173.05(d).
Regarding claim 14, in line 4, the phrase "gyroscope/GPS" renders the claim indefinite because it is unclear whether each of the gyroscope and GPS are required to meet the claim or whether they are intended to be recited as alternatives or otherwise optional elements.  See MPEP § 2173.05(d).
The term “determining frequently” in line 14 of claim 14 is a relative term which renders the claim indefinite. The term “frequently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is especially unclear what the scope of the invention would be with frequent manual determination of environmental conditions, as it is unclear how a human being could manually meet a claimed requirement for frequent data entry while practicing physical exercise.
The phrases “measuring continuously” and “determining continuously”  in lines 17 and 19 of claim 14 contain relative terms which renders the claim indefinite. The term “continuously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is especially unclear what the scope of the invention would be with continuous manual determination of external workload, as it is unclear how a human being could manually meet a claimed requirement for continuous (uninterrupted) data entry while practicing physical exercise.
Regarding claim 14, in line 25, the phrase "preferably daily" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or whether they are optional and merely used to express functional capabilities of the invention.  See MPEP § 2173.05(d).
Regarding claim 14 in lines 33-34, the limitation, “determining and storing a heat index depicting an actual temperature which the body is experiencing […] due to decreased heat transfer from the body” renders the claim indefinite because there is no description in the claim of apparatus components and/or procedures used to perform the determining of the heat index or any way for one having ordinary skill in the art to determine what the word “actual” means in the context of the phrase, “actual temperature, which the body is experiencing”. As such the scope of the claimed invention including this feature is unascertainable.
Regarding claim 14 lines 37-38, the term “essentially proportional” renders the claim indefinite because the term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how it would be measured whether or not the quantity of interest (heat dose) was sufficiently proportional to be considered essentially proportional or not.
Regarding claim 16 the phrase "a cumulative value of disturbance of homeostasis" renders the claim indefinite because it is unclear what property is being measured by the claimed ‘disturbance’ or how a cumulative value would be determined from a singular measurement of a disturbance, since there is no claimed requirement for a plurality of measurements thereof. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite a method for calculating an adjusted fitness level value based on observed and recorded data and prescribed mathematical calculations and formulas without significantly more, wherein any apparatus components claimed are merely used for extra-solution data gathering (receiving data, storing it, displaying it). The category of abstract ideas the claims are directed to are mathematical concepts (applying stated conversion operations on data gathered for an exercising human being), and mental processes (the instant claims explicitly admit much of the method can be performed manually and the remainder of the data gathering and mathematical calculations could be performed by human beings with the aid of pen and paper) which are enumerated as abstract ideas in MPEP 2106.04(a).
MPEP 2106.04(a)(2), under the heading “I. Mathematical Concepts” describes that, 
The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).
The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. In the past, the Supreme Court sometimes described mathematical concepts as laws of nature, and at other times described these concepts as judicial exceptions without specifying a particular type of exception. See, e.g., Benson, 409 U.S. at 65, 175 USPQ2d at 674; Flook, 437 U.S. at 589, 198 USPQ2d at 197; Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’). More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,"). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


MPEP 2106.04(a)(2) provides more detail on “Mathematical Calculations” and provides the following examples:
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978);
iii. using a formula to convert geospatial coordinates into natural numbers, Burnett v. Panasonic Corp., 741 Fed. Appx. 777, 780 (Fed. Cir. 2018) (non-precedential);
iv. managing a stable value protected life insurance policy via performing calculations, Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012);
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982).

The Examiner concludes that the following limitations of the instant independent claims represent abstract mathematical calculations:
determining a basic fitness level value based on stored heart rate data and external workload data and training history and storing it into memory
determining training effect (TE) based on stored heart rate data and external workload data and storing it into memory
calculating a correction factor regarding fitness level value, preferably daily, based on stored training history including said environmental information and storing the obtained correction factor into memory
converting basic fitness level value with the correction factor using the current environmental conditions and predetermined correction functions and obtaining a real fitness level value
said converting having steps of: determining and storing a heat index depicting an actual temperature, which the body is experiencing in a hot climate due to decreased heat transfer from the body;
calculating and storing a heat index difference ID between the heat index and a pre-set temperature during the exercise;
calculating and storing a heat dose of each exercise,
adjusting the stored correction factor periodically based on each calculated heat dose
The additional recitation of, “each heat dose being essentially proportional to a square of the achieved training effect in the exercise and proportional to the calculated heat index difference” also represent mathematical relationships, which MPEP 2106.04(a)(2) identifies as a type of mathematical concept. Dependent claims 2 and 4 recite further details of abstract mathematical relationships and claim 16 recites a further detail of a mathematical calculation.
MPEP 2106.04(a)(2) additionally describes that the phrase, “mental processes” is used to describe:
a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 

The Examiner finds that all of the data gathering steps could be performed by a human being acting as an observer and recording data using pencil and paper. These human-capable data gathering steps include providing previous training into history, each record including a recorded date and time, determining frequently current environmental conditions […] by manually inputting information on said environmental conditions […] measuring continuously heart rate data and storing heart rate data […] determining continuously external workload […] inputting it manually. And all of the steps identified as abstract mathematical relationships and calculations above could have been performed by a human being mentally or with the aid of pencil and paper to achieve the claimed outcome of a determined “real fitness level value”. 
The remainder of the dependent claims recite further specifics of the practice of the abstract mathematical calculations and relationships. As abstract ideas themselves cannot impart subject matter eligibility, none of the dependent claims are found to be eligible under 35 USC § 101. MPEP § 2106.05(a) explains that, “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))” 
The additional features recited in the claims aside form the abstract ideas themselves include a portable device comprising a processor, memory and software, a heart rate sensor, and some unspecified types of ‘sensors’. A gyroscope and GPS system are also recited as alternative or optional components. All of these ancillary components represent extra-solution activity, which does not amount to an inventive concept because they represent routine and conventional concepts used in routine and conventional ways, which cannot transform an unpatentable principle into a patentable process. 
Also regarding data gathering performed and the display of calculated data using a generic computer -- as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a 
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception is not integrated into a practical application for at least the following reasons: 
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. Claims 1-16 do not recite any specialized software or hardware beyond a generic computer having some ‘processor’ and ‘memory’ of unknown specifications and lacking any description of any unexpected results obtained from their operation, and a ‘heart rate sensor’ that is not described as being anything other than some generic prior art device of this type. And no technological field is claimed as being improved. The optional recitation of a generic gyroscope or GPS device is found to be ancillary to the practice of and is not integrated into the claimed invention and does not represent an improvement to a function of the computer of any of independent claims 1 or 14
MPEP 2106.05(a) provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions (memory storing data and a processor being used to perform prescribed calculations in routine and conventional ways). The claims invoke computers merely as a tool to apply the claimed abstract ideas for determining a corrected fitness level that could be conducted mentally in a generic technological context. None of the examples provided by the courts for improving computer functionality are found in the instant claims. The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (As described above, the ancillary additional components recited in the claims, sensors, GPS, and a gyroscope are considered to be extra-solution activity because they are not used to implement the abstract ideas of the claims and are not integral to the ideas thereof.)
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. 
An example that the Examiner finds instructive in determining that the instant claimed processor merely indicates a field of use or technological environment in which to apply the recited abstract ideas includes: FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 1-16 merely limit the claimed data gathering and abstract mathematical calculations to a generic computer environment.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons that the claims are not integrated into a practical application - the claims do not recite any specific improvements to the function of any computer(s) or to a field of technology, no particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim, there is no recited effectuation of a transformation or reduction of a particular article to a different state or thing, and there is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
A thorough analysis of each and every limitation of each and every claim, both individually and as part of an ordered combination shows that the claims 1-16 are not patent-eligible under 35 § USC 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715